Title: To George Washington from Richard Adamson, 2 July 1793
From: Adamson, Richard
To: Washington, George



Sir
July 2d 1793

I humbly Submit to your Excellency the inclos’d for your consideration, and, conscious as I am of the boldness of this Intrusion, I shall not add to my presumption by attempting an apology where none is adequate to the occasion.
I shall only therefore observe, that my distress is occasioned by a late Severe ilness, to shake off the Effects of which, I am advis’d to have recourse to the Berkley Springs, in which undertaking I humbly crave your Excellencys assistance. I have the honour to be, Sir—Your Excellency’s devoted And humble Servant.

Richard Adamson

